Citation Nr: 1337758	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for pes planus.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the hearing is of record. 

With respect to the Veteran's claim for service connection for pes planus, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record shows that the Veteran has been diagnosed with several disabilities of the feet.  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a bilateral foot disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his current foot problems had an onset in, or are otherwise related to, his active duty service, to include having to wear ill-fitting combat boots.  

Service treatment records (STRs) show that the Veteran underwent a pre-induction examination (SF 88) in November 1967, at which time his feet were evaluated as clinically normal.  Physical inspection on April 17, 1968 revealed no additional defects.  He entered active duty on April 17, 1968.  On April 18, 1968, he underwent a physical examination which revealed several defects, including pes planus.  On his separation examination in April 1970, there was no finding of pes planus, and his feet were evaluated as clinically normal.

Post-service private treatment records show that starting in 2004, the Veteran underwent treatment for his feet, including obtaining orthotics.

In a letter dated in December 2009, Dr. Stotler reported treating the Veteran for problems associated with his feet, and noted that the Veteran had surgery on his left foot and was likely going to require surgery on his right foot.  Dr. Stotler opined that the Veteran's severe arthrosis of the first metatarsal phalangeal (MTP) joints was likely associated with deformities of his feet.  Dr. Stotler noted that the Veteran had advised he served from 1968 to 1970 and wore combat boots during this time.  Dr. Stotler indicated that these shoes were notorious for being ill fitting, and also noted that the Veteran stated he did not have any foot problems prior to service, but had a significant amount of problems after this.  Dr. Stotler opined that these (combat) boots did alter the Veteran's walking and led to the beginning of athrosis of his first MTP joints.  Further, Dr. Stotler indicated that at the time of his discharge from service, his athrosis was not severe enough to warrant intervention, but that over time this had worn down significantly and he now had markedly advanced athrosis.  

In November 2011, the Veteran testified that prior to service he never had problems with his feet, but noted that prior to service he had seen a doctor for his feet because they were so narrow.  He testified that he was surprised that a diagnosis of pes planus was made at the time of his entry examination, and that this was the first time he heard this.  He testified that in service, he had problems with his boots because his feet were so narrow, and that he had to wear two pair of socks.  He testified that his feet started to hurt in boot camp, but he did not complain because he did not want to spend more time in boot camp.  He testified his feet continued to hurt through service, because they were going up and down mountains and running with combat boots.  Finally, he indicated that his foot problems and symptoms continued after service, and that within six months of his separation from service, he started seeking treatment for his feet and was issued arch supports right after service from a private provider.  He testified that he then continued to get treatment for his feet throughout the years.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, including STRs, post-service records, and the Veteran testimony and contentions, the Board finds that VA examination/opinion is in order to address whether the Veteran has a current foot disorder that may be related to service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine whether he has a foot disorder related to service.  Request that the examiner review the claims folder and specifically note that such review has been accomplished. 

a.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current foot disorder had its onset during the Veteran's active service or is otherwise causally related thereto.  Consideration should be given to the medical opinion provided by Dr. Stotler dated in December 2009. 

b.  The examiner must explain the complete rationale for any opinions given.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3.  Thereafter, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

